The plaintiffs appeal from an assessment under the Unemployment Compensation Law upon the ground that they are not properly subject to assessment. The single issue is whether or not the plaintiffs became subject to assessment under § 710f (2) of the 1941 Supplement to the General Statutes. That provides that "an employer not previously subject to this chapter shall become subject to this chapter as follows: ... (2) an employer who acquires substantially all of the assets, organization, trade or business of another employer who at the time of such acquisition was subject to this chapter shall immediately become subject to this chapter."
Prior to April 22, 1946, plaintiffs were not subject to the act. They operated a grain and feed business. One Delaney also operated a grain and feed business and was subject to the act. On April 22, 1946, the plaintiffs agreed in writing with Delaney to buy the land and buildings from which Delaney operated his grain and feed business, all equipment and machinery located therein, all his automotive equipment, and the good will of his grain and feed business. The sale was completed on May 5, 1946. Of the purchase price amounting to $27,800, an inventory of seller's stock on hand represented $800.
The seller retained only his accounts receivable and accounts payable, which were about equal, as well as his business records and minor items of office equipment. After the purchase, the plaintiffs moved their own $10,000 inventory into the newly acquired property and have since conducted business there.
It is concluded that the transaction rendered the plaintiffs subject to assessment under the statute above quoted.
   The appeal is dismissed.